AO (Rev. L1/1L 1) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

United States of America
Vv.

Case No, CR20-5267-RJB

Adam Michael Cornelison

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without
unnecessary delay Adam Michael Cornelison, who is accused of an offense or violation based on the following
document filed with the court:

_ Indictment _ Superseding Indictment _ Information _ Superseding Information — Complaint
_ Probation Violation Petition X Supervised Release Violation Petition _ Violation Notice — _ Order of Court

This offense is briefly described as follows:

Violation(s) of conditions of supervision

Date: March 2, 2021 Wh \. Cl ¥

¥ * , y ae y
Issuing officer S SIGAONT A

 
 

City and state: Tacoma, WA Tyler Campbell, Deputy Clerk
Printed name and title

 

Return

 

This warrant was received on (date) ; and the person was arrested on (date)

at (city and state)

 

Date:

 

 

Arresting officer's signature

 

Printed name and title

 

 

 

Case 3:21-mj-00411-DMS Document1 Filed 07/29/21 Page 1of4
PROB 12C-SUP

(01/13) UNITED STATES DISTRICT COURT

for
Western District of Washington

Supplemental Violation

Name of Offender: Adam Michael Cornelison Case Number: 3:20CR05267RJB-001
Name of Judicial Officer: The Honorable Robert J. Bryan, United States District Judge

Date of Original Sentence: 02/09/2016 Date of Report: 03/02/2021
Original Offense: Possession of a Firearm in Furtherance of a Federal Drug Trafficking Crime

Original Sentence: 60 months’ imprisonment; 3 years’ supervised release

Type of Supervision: Supervised release Date Supervision Commenced: 02/04/2021
Assistant United States Attorney: Todd Greenberg Defense Attorney: Unassigned
Special Conditions Imposed:

Substance Abuse C) Financial Disclosure C) Restitution:

OC Mental Health (] Fine waived CL) Community Service

Other: Alcohol restrictions; submit to search; refrain from the use and/or possession of any synthetic cannabis
substances

 

 

 

 

 

 

 

 

 

 

PETITIONING THE COURT
To issue a warrant under seal
CJ To issue a summons
To incorporate the violation(s) contained in this petition in all future proceedings with the violation(s)

previously reported to the court on February 5, 2021.

1 allege Adam Michael Cornelison has violated conditions of supervision by:

 

Violation
Number Nature of Noncompliance
3, Failing to report for urinalysis testing on the following dates, in violation of a special condition of

supervised release:
e January 26, 2021
e February 22, 2021

4, Failing to notify probation of a change in residence within 72 hours on February 22, 2021, in violation
of a standard condition of supervised release.

5. Failing to participate in substance abuse treatment program as directed as of February 25, 2021, in
violation of a special condition of supervised release.

6. Committing the crime of trespassing on February 28, 2021, in violation of a mandatory condition of
supervised release.

7. Committing the crime of depredation of government property on February 28, 2021, in violation ofa

mandatory condition of supervised release.

| incorporate by reference the information contained in the attached memorandum.

United States Probation Officer Recommendation:

The term of supervision should be
revoked.
1 extended for___ years, for a total term of ____ years.
O The conditions of supervision should be modified as follows:

Case 3:21-mj-00411-DMS Document1 Filed 07/29/21 Page 2 of 4
The Honorable Robert J. Bryan, United States District Judge Page 2
Supplemental Violation March 2, 2021

Detention pending final adjudication due to
X) risk of flight.
danger to community.

 

 

] swear under penalty of perjury that the APPROVED:
foregoing is true and correct. Monique D. Neal
Chief United States Probation and Pretrial Services Officer
Executed on this 2nd day of March, 2021. BY:
Od agra VV legate ins
Chandra Wageman Hien Nguyen
United States Probation Officer Supervising United States Probation Officer

|

 

asa
a

THE COURT FINDS PROBABLE CAUSE AND ORDERS:
The Issuance of a Warrant under seal

(conditions of supervision shall remain in effect pending final adjudication)

The Issuance of a Summons

(conditions of supervision shall remain in effect pending final adjudication)

To incorporate the violation(s) contained in this petition in all future proceedings with the violation(s)
previously reported to the court
Other

Ea

Oo O OQ

A.

 

Signature 6f Judicfal Officer
2 March 2021

 

Date

Case 3:21-mj-00411-DMS Document1 Filed 07/29/21 Page 3 of 4
U.S, Department of Justice
United States Marshals Service

 

 

DETAINER
BASED ON VIOLATION OF PROBATION AND/OR SUPERVISED RELEASE

United States Marshal

Western District of Washington
(District)

700 Stewart Street, Suite 9000 Seattle, WA 98101-1271

(Return Address and Phone)

Please type or print neatly:

TO: MATCOM, Alaska DATE: 07/27/2021
SUBJECT: CORNELISON,ADAM MICHAEL

AKA:
DOB/SSN: 09/28/1989

REF. #
USMS #; 17806-006 / FBI# 564122EC5

CR #:

 

 

 

 

 

 

 

Please accept this Detainer against the above-named subject who is currently in your custody. The United States District
Court for the Western District of Washington has issued an arrest warrant
charging the subject with violation of the conditions of probation and/or supervised release.

 

Prior to the subject's release from your custody, please notify this office at once so that we may assume custody if
necessary. If the subject is transferred from your custody to another detention facility, we request that you forward our
Detainer to said facility at the time of transfer and advise this office as soon as possible.

The notice and speedy trial requirements of the Interstate Agreement on Detainers Act do NOT apply to this Detainer,
which is based on a Federal probation/supervised release violation warrant.

Please acknowledge receipt of this Detainer. Please provide one copy of this Detainer to the subject and FAX one copy to
this office at 206 694-6874 .

 

 

 

 

 

 

 

 

 

 

FAX No.
Very truly yours,
RECEIPT

Date: 7 | 2. { (Signature)
Signed: - Deputy US Marshal Cree Molina
By: S 1 l — (Name and Title)
Title: Cy KO —_—. Requested by: Chief Deputy US Marshal Richard Craig

Form USM-16D

Rev. 04/05

Case 3:21-mj-00411-DMS Document1 Filed 07/29/21 Page 4 of 4
